Exhibit 10.10

EXECUTION VERSION

Confidential Treatment Requested by General Motors Company Pursuant to the
Freedom of Information Act

In accordance with Item 601(b)(2) of Regulation S-K the certain schedules listed
at the end of this document have been omitted. A copy of such schedules will be
provided to the Securities and Exchange Commission upon request.

INVESTMENT COMMITMENT AGREEMENT

This INVESTMENT COMMITMENT AGREEMENT (this “Agreement”) is made as of July 26,
2009 by and among Silver Point Capital Fund, L.P., a Delaware limited
partnership, Silver Point Capital Offshore Fund, Ltd., a Cayman Islands exempt
company (together, “Silver Point”), Elliott Associates, L.P., a Delaware limited
partnership (“Elliott” and along with Silver Point, the “Investors”), DIP Holdco
3, LLC, a Delaware limited liability company (the “Company”), and General Motors
Company, a Delaware corporation (“GM” or the “Purchaser”). Each of the
Investors, the Company and the Purchaser is a “Party” and collectively they are
the “Parties” to this Agreement. Capitalized terms used herein but not otherwise
defined have the meaning set forth in Section 1.

WHEREAS, the Required Lenders (including the Investors) under that certain
Amended and Restated Revolving Credit, Term and Guaranty Agreement, dated as of
May 9, 2008, as amended and otherwise modified through the date hereof (the “DIP
Agreement”), have directed the Administrative Agent under the DIP Agreement to
make a credit bid for certain assets of Delphi pursuant to which the Company
would receive such assets;

WHEREAS, upon the terms and conditions stated in this Agreement, (i) the
Purchaser desires to purchase from the Company the number of Class A membership
interests (the “Class A Securities”) set forth beside the Purchaser’s name in
Schedule I attached hereto of the Company for the aggregate amount set forth
opposite the Purchaser’s name in Schedule I and (ii) each of the Investors
desires to purchase from the Company the number of Class B membership interests
(the “Class B Securities”) set forth opposite such Investor’s name in Schedule I
attached hereto of the Company for the aggregate amount set forth opposite such
Investor’s name in Schedule I;

WHEREAS, pursuant to the Assignment Agreement, the Investors will offer to
assign rights hereunder to the Tranche C Lenders in accordance with the terms
thereof and hereof;

WHEREAS, the Purchaser, the Investors and the Company are executing and
delivering this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended,
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
(as defined below); and



--------------------------------------------------------------------------------

WHEREAS, the Investors and GM desire to provide the Company with financing for
general corporate and working capital needs and to make certain payments
contemplated by the Assignment Agreement.

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Access Agreement” has the meaning ascribed thereto in the Master Disposition
Agreement.

“Accommodation Agreement” means the Accommodation Agreement by and among Delphi,
the guarantors party thereto, the lenders thereunder and JPMorgan Chase Bank,
N.A. as administrative agent, dated as of December 12, 2008, as amended through
the date hereof.

“Administrative Agent” has the meaning ascribed thereto in the DIP Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For the purpose of this definition, the term “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as used with respect to any Person, shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Ancillary Agreements” has the meaning ascribed thereto in the Master
Disposition Agreement.

“Ancillary Documents” means the Master Disposition Agreement, the Senior Loan
Documents, the Note Documents, the Buyer Transition Services Agreement, the
Supply Agreement, the Commercial Agreement, the Access Agreement, the Operating
Agreement, and the Ancillary Agreements.

“Assignment Agreement” means the Assignment Agreement dated as of the date
hereof by and among GM Components Holdings, LLC, the Company and JPMorgan Chase
Bank, N.A.

“Bankruptcy Cases” has the meaning ascribed thereto in the Master Disposition
Agreement.

“Bankruptcy Court” has the meaning ascribed thereto in the Master Disposition
Agreement.

“Borrowing Base Cash Collateral Account” has the meaning ascribed thereto in the
Accommodation Agreement.

 

2



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday or Sunday or a legal holiday
on which banks are authorized or required by law to be closed in New York.

“Buyer Transition Services Agreement” has the meaning ascribed thereto in the
Master Disposition Agreement.

“Class A Securities” has the meaning ascribed to it in the recitals.

“Class B Securities” has the meaning ascribed to it in the recitals.

“Commercial Agreement” has the meaning ascribed thereto in the Master
Disposition Agreement.

“Delphi” means Delphi Corporation, a Delaware corporation.

“DIP Agreement” has the meaning ascribed to it in the recitals.

“GM Business” has the meaning ascribed thereto in the Master Disposition
Agreement.

“Governmental Order” means, with respect to any Person, any judgment, order,
writ, injunction, decree, stipulation, agreement, determination or award entered
or issued by or with any Governmental Authority and binding on such Person.

“Governmental Authority” shall mean any court, administrative agency or
commission or other governmental authority or instrumentality, domestic
(federal, state or local) or foreign.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and applicable rules and regulations and any similar state acts.

“Incremental Borrowing Base Cash Collateral Account” has the meaning ascribed
thereto in the Accommodation Agreement.

“Liquidity Support Agreement” means that certain Amended and Restated GM-Delphi
Agreement by and among the Purchaser, Delphi and the guarantors party thereto,
dated as of June 1, 2009, as amended.

“Master Disposition Agreement” means that certain Master Disposition Agreement,
dated as of the date hereof, by and among GM Components Holdings, LLC, the
Company, Delphi and the other sellers and buyers party thereto.

“Note Documents” means that certain Note Purchase Agreement among the Company,
the Investors and the other note purchasers party thereto to be executed at or
prior to the Closing, substantially in the form attached to this Agreement as
Exhibit C.

 

3



--------------------------------------------------------------------------------

“Notes” means those certain subordinated unsecured notes to be issued by the
Company in accordance with the provisions of the Note Documents.

“Operating Agreement” means that certain Amended and Restated Limited Liability
Company Agreement of the Company, in the form attached to this Agreement as
Exhibit A.

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Purchased Securities” means the number of Class A Securities and Class B
Securities set forth on Schedule I.

“Required Investors” means Elliott and Silver Point and their Affiliate
assignees.

“Required Lenders” has the meaning ascribed thereto in the DIP Agreement.

“Restricted Securities” means (i) the Purchased Securities issued hereunder,
(ii) any securities issued with respect to the Purchased Securities referred to
in clause (i) above by way of a stock dividend or stock split or in connection
with a combination of stock, recapitalization, merger, conversion, consolidation
or other reorganization and (iii) any securities issued pursuant to an exchange
of such Purchased Securities. As to any particular Restricted Securities, such
securities shall cease to be Restricted Securities when they have (a) been
effectively registered under the Securities Act and disposal of in accordance
with the registration statement covering them, (b) become eligible for sale
pursuant to Rule 144 (or any similar provision then in force) under the
Securities Act without any volume or manner of sale limitations or (c) been
otherwise transferred and new certificates for them not bearing the Securities
Act legend set forth in Section 13 have been delivered by the Company. If
certificated, whenever any particular securities cease to be Restricted
Securities, the holder thereof shall be entitled to receive from the Company,
without expense, new securities of like tenor not bearing a Securities Act
legend of the character set forth in Section 13.

“SEC” has the meaning ascribed thereto in the recitals.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Senior Loan Documents” means that certain Credit Agreement among the Company,
the Purchaser, the Investors, the other lenders party thereto and
[                    ] as administrative agent to be executed at or prior to the
Closing, substantially in the form attached to this Agreement as Exhibit B.

 

4



--------------------------------------------------------------------------------

“Supply Agreement” has the meaning ascribed thereto in the Master Disposition
Agreement.

“Tranche C Lenders” has the meaning ascribed thereto in the DIP Agreement.

“Transactions” means the transactions contemplated by this Agreement and the
Ancillary Documents.

2. Authorization and Closing.

(a) Authorization of the Purchased Securities. The Company has authorized the
issuance and sale to the Purchaser of the Class A Securities and to the
Investors of the Class B Securities to be sold hereunder, in each case having
the rights and preferences set forth in the Operating Agreement.

(b) Purchase and Sale of the Purchased Securities. Upon the terms and subject to
the conditions set forth herein, at the Closing (as defined below):

(i) the Company shall issue and sell to the Purchaser, and the Purchaser shall
purchase from the Company, the number of Class A Securities set forth on
Schedule I hereto across from the name of the Purchaser for an aggregate
purchase price equal to $1.75 billion, subject to adjustment as provided in
Section 12 (the “Class A Purchase Price”); and

(ii) the Company shall issue and sell to each Investor and each Investor shall
purchase from the Company, severally and not jointly, (x) the number of Class B
Securities set forth on Schedule I hereto across from the name of such Investor
for an aggregate purchase price equal to $354.5 million (the “Class B Purchase
Price”).

(c) Loan Documents. Upon the terms and subject to the conditions set forth
herein, at the Closing:

(i) the Purchaser hereby commits to provide to the Company a senior secured
first lien credit facility under which the Purchaser agrees to make loans to the
Company in an aggregate principal amount of $500 million upon the terms and
conditions outlined in the Senior Loan Documents, and to enter into such Senior
Loan Documents;

(ii) the Investors hereby commit, severally but not jointly, to provide to the
Company a senior secured first lien credit facility under which the Investors
agree to make loans to the Company in an aggregate principal amount set forth on
Schedule I hereto across from the name of such Investor upon the terms and
conditions outlined in the Senior Loan Documents, and to enter into such Senior
Loan Documents; and

 

5



--------------------------------------------------------------------------------

(iii) the Investors hereby commit, severally but not jointly, to purchase from
the Company the aggregate principal amount of Notes set forth on Schedule I
hereto across from the name of such Investor upon the terms and conditions
outlined in the Note Documents, and to enter into such Note Documents.

(d) The Closing. The closing of the purchase and sale of the Purchased
Securities (the “Closing”) shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, Four Times Square, New York, New York, 10036 (or at
such other place as the Parties may designate in writing) concurrently with the
closing of the transactions contemplated by the Master Disposition Agreement, or
at such other place or such other time or date as the Parties may designate (the
“Closing Date”).

(e) Purchaser Closing Deliveries. At or prior to the Closing, the Purchaser will
deliver:

(i) In exchange for the membership interests representing the Purchased
Securities being purchased by the Purchaser pursuant to Section 2(b), by wire
transfer of immediately available funds to an account designated by the Company
no later than two Business Days prior to the Closing Date, an amount equal to
the Class A Purchase Price;

(ii) a copy of the Operating Agreement, duly executed by the Purchaser;

(iii) an officer’s certificate of the Purchaser to the effect that each of the
conditions specified in Sections 11(iii) and (v) has been satisfied by the
Purchaser;

(iv) a copy of the Buyer Transition Services Agreement, duly executed by the
Purchaser; and

(v) copies of the Senior Loan Documents, duly executed by the Purchaser.

(f) Investors Closing Deliveries. At or prior to the Closing, each of the
Investors will deliver:

(i) In exchange for the membership interests representing the Class B Securities
being purchased by such Investor pursuant to Section 2(b), by wire transfer of
immediately available funds to an account designated by the Company no later
than two Business Days prior to the Closing Date, an amount equal to the portion
of the Class B Purchase Price payable with respect to the Class B Securities
being purchased by such Investor as set forth on Schedule I hereto;

 

6



--------------------------------------------------------------------------------

(ii) a copy of the Operating Agreement, duly executed by such Investor;

(iii) an officer’s certificate from each of the Investors to the effect that
each of the conditions specified in Sections 9(iii) and (iv) relating to such
Investor have been satisfied by each Investor; and

(iv) to the extent such Investor is a party thereto, copies of the Senior Loan
Documents and Note Documents, duly executed by such Investor.

(g) Company Closing Deliveries. At or prior to the Closing, the Company will
deliver to the Purchaser and the Investors:

(i) a copy of the Operating Agreement, duly executed by the Company;

(ii) an officer’s certificate of the Company to the effect that each of the
conditions specified in Sections 9(iii) and (iv) relating to the Company have
been satisfied by the Company;

(iii) a certificate of the secretary of the Company and each of its subsidiaries
(i) attaching the applicable entity’s organizational documents and corporate
authorizations and certifying that such documents are true, correct and complete
and (ii) certifying as to the qualification and election of the applicable
entity’s officers and the authenticity of officer signatures;

(iv) good standing certificates for the Company and each of its subsidiaries;

(v) a copy of the Buyer Transition Services Agreement, duly executed by the
Company and its subsidiaries, as applicable; and

(vi) copies of the Senior Loan Documents and Note Documents duly executed by the
Company and any subsidiary of the Company party thereto.

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser and the Investors that:

(a) Organization and Corporate Power. The Company is a limited liability company
duly organized, validly existing and in good standing under the laws of
Delaware. The Company and its subsidiaries have all requisite power and
authority to carry out the transactions contemplated by this Agreement and the
Ancillary Documents to which each is a party.

(b) Authorization; No Breach. The execution, delivery and performance of this
Agreement and the Ancillary Documents to which each is a

 

7



--------------------------------------------------------------------------------

party by the Company and any of its subsidiaries party thereto have been duly
authorized by the Company and its subsidiaries. Each of this Agreement and the
Ancillary Documents to which the Company and any of its subsidiaries is a party
constitute valid and binding obligations of the Company and its subsidiaries,
enforceable in accordance with its terms except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally and subject to the availability of equitable
remedies. The execution and delivery by the Company of this Agreement and the
Ancillary Documents to which the Company or any of its subsidiaries is a party,
the offering, sale and issuance by the Company of the Purchased Securities
hereunder and the fulfillment of and compliance with the respective terms hereof
and thereof by the Company and its subsidiaries, do not and shall not conflict
with or result in a breach of the terms, conditions or provisions of, constitute
a default under, result in a violation of, or require any authorization,
consent, approval, exemption or other action by or notice to any court or
administrative or governmental body (other than obtaining requisite Bankruptcy
Court, HSR Act or other approvals contemplated by the Master Disposition
Agreement) pursuant to, (i) the organizational documents of the Company or its
subsidiaries, as applicable, (ii) any law, statute, rule or regulation to which
the Company or its subsidiaries is subject, or (iii) any agreement, instrument,
order, judgment or decree to which the Company or its subsidiaries is subject
prior to the closing of the Transactions, except, in the case of subclauses
(ii) and (iii) above, for any conflict, result, default, right or other
requirement that could not reasonably be expected to have a material adverse
effect on the transactions contemplated hereby.

(c) Capitalization and Related Matters. (i) Schedule II sets forth the
outstanding membership interests of the Company immediately following the
Closing. Immediately following the consummation of the transactions contemplated
hereby, the Company shall have no outstanding membership interests or securities
convertible or exchangeable for membership interests or containing any profit
participation features, nor shall it have outstanding any rights or options to
subscribe for or to purchase its membership interests or any securities
convertible into or exchangeable for its membership interests or any equity
appreciation rights or phantom equity plans, except as set forth on Schedule II.
Immediately following the consummation of the transactions contemplated hereby
and by the Ancillary Documents, all of the outstanding Purchased Securities of
the Company shall be validly issued and fully paid.

(ii) As of the date hereof, the Company has no subsidiaries. Subject to the
Purchaser’s consent not to be unreasonably withheld and, if applicable, subject
to Section 8(a), the Company may form subsidiaries on or prior to the closing of
the transactions contemplated by the Master Disposition Agreement. Subject to
Section 8, all of the authorized, issued and outstanding equity securities of
each such subsidiary are and shall be owned by the Company.

 

8



--------------------------------------------------------------------------------

(iii) The Company has not conducted any business prior to the date hereof and
has no, and prior to the Closing Date will have no, assets, liabilities or
obligations of any nature other than those incident to its formation and
pursuant to this Agreement (including any interests in any subsidiary) and the
transactions contemplated by the Ancillary Documents.

(d) Other Matters. (i) There are no statutory or contractual securityholders
preemptive rights or rights of refusal to which the Company is a party other
than pursuant to the Operating Agreement.

(ii) If the representations and warranties of the Purchaser and the Investors
set forth in Section 5 are accurate, the offer, sale and issuance of the
Purchased Securities is exempt from the registration and prospectus delivery
requirements of the Securities Act and any applicable state securities laws.

4. Covenants of the Company and its Subsidiaries.

(a) The Company shall, and shall cause each of its subsidiaries to, (i) execute
and deliver in accordance with Section 2(g) any Ancillary Documents to which it
is a party and such other documents, certificates, agreements and other writings
and (ii) take such other actions, in each case, as may be necessary or
reasonably requested by the Purchaser or the Investors in order to consummate or
implement expeditiously the Transactions in accordance with the terms of this
Agreement and the Ancillary Documents.

(b) Upon the terms and subject to the conditions of this Agreement, the Company
will use its commercially reasonable efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable consistent with applicable law to consummate and make effective in the
most expeditious manner practicable the Transactions, including using
commercially reasonable efforts to cause all conditions precedent hereunder to
be satisfied.

(c) The Company shall use its commercially reasonable efforts to obtain all
necessary consents, waivers, authorizations and approvals of all Governmental
Authorities and of all other Persons required in connection with the execution,
delivery and performance of this Agreement and the Ancillary Documents or the
consummation of the Transactions in accordance with its agreements under
Section 9.13 of the Master Disposition Agreement.

(d) Prior to Closing, the Company agrees to actively assist the Investors in
achieving a timely syndication of their commitments contemplated by
Section 14(f) that is mutually satisfactory to the Investors and the Company at
the expense of the Investors. Such assistance shall include, (i) direct contact
between senior management and advisors of the Company and the Additional Lenders
(as defined in Section 14(f)) who the Investors wish to syndicate to,
(ii) hosting, with the Investors, of

 

9



--------------------------------------------------------------------------------

one or more meetings of Additional Lenders, (iii) providing to the Investors all
financial and other information relating to you and your subsidiaries reasonably
deemed necessary by them and (iv) assistance in the preparation of materials to
be used in connection with the syndication.

(e) In connection with all aspects of each transaction contemplated by this
Agreement, the Company acknowledges and agrees, and with the Company’s
subsidiaries’ understanding, that (i) each transaction contemplated by this
Agreement is an arms’-length commercial transaction, (ii) in connection with
each such transaction and the process leading thereto each of the Investors will
act solely as principal and not as agent nor as fiduciary of the Company, or its
stockholders, Affiliates, creditors, employees or any other party, (iii) none of
the Investors will assume an advisory or fiduciary responsibility in favor of
the Company or any of its Affiliates with respect to any of the transactions
contemplated hereby or the process leading hereto and none of the Investors will
have any obligation to the Company or any of its Affiliates with respect to the
transactions contemplated in this Agreement except the obligations expressly set
forth herein or as otherwise expressly agreed in writing, (iv) the Investors may
be engaged in a broad range of transactions that involve interests that differ
from the Company and its Affiliates, and (v) none of the Investors has provided
nor will provide any legal, accounting, regulatory or tax advice with respect to
the transactions contemplated hereby. The Company hereby waives and releases, to
the fullest extent permitted by law, any claims that the Company may have
against the Investors with respect to any breach or alleged breach of fiduciary
duty in respect of any of the transactions contemplated by this Agreement.
Notwithstanding the foregoing, nothing in this Section 4(e) shall be deemed to
be a waiver of any duties (including fiduciary duties) or obligations of the
Investors under the Operating Agreement when effective.

(f)

(i) The Company agrees to indemnify and hold harmless the Investors and their
respective Affiliates, related funds and controlling persons and the respective
officers, directors, employees, agents, attorneys, members and successors and
assigns of each of the foregoing (each, an “Indemnified Person”) from and
against any and all losses, damages, liabilities and expenses, joint or several,
to which any such Indemnified Person may become subject arising out of or in
connection with any claim, litigation, investigation or proceeding relating to
the execution, delivery, negotiation or consummation of the transactions
contemplated by this Agreement, the Operating Agreement, the Note Purchase
Agreement, the Senior Loan Documents or any related transaction (each, an
“Action”), regardless of whether any such Indemnified Person is a party thereto,
and to reimburse each such Indemnified Person upon demand for any reasonable
legal or other expenses incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found in a final, non-appealable judgment of a

 

10



--------------------------------------------------------------------------------

court of competent jurisdiction to have resulted from the willful misconduct or
gross negligence of such Indemnified Person, provided that the indemnification
provided in this Section 4(f)(i) shall not apply to any claim brought by the
Purchaser or the Company against the Investors for (i) a breach by the Investors
of their respective obligations contained in this Agreement to the extent not
assigned in accordance with Section 14(f)(ii) or (ii) breaches by the Investors
following the Closing under the Operating Agreement or the Senior Loan
Documents, provided, however, that nothing contained herein shall limit the
indemnification rights accorded to the Indemnified Persons under the Operating
Agreement or the Senior Loan Documents.

(ii) No Party hereto shall be liable to any other Party hereto or any of its
subsidiaries, Affiliates and related funds on any theory of liability for any
special, indirect, consequential, punitive or exemplary damages in connection
with or arising from this Agreement, the Financings (as defined herein), the use
of the proceeds therefrom or any related transaction (provided that such
limitation shall not limit a Party’s right to recover contract damages in
connection with a Party’s failure to close in violation of or other breach of
this Agreement).

To the extent that any indemnity is paid pursuant to Section (f)(i) above, or
the Company suffers any losses, damages, liabilities or expenses arising out of
or in connection with any claim, litigation, investigation or proceeding
relating to the syndication of the Financings contemplated by Section 14(f)(ii)
(each, a “Company Claim”), such amounts shall be withheld pursuant to
Section 5.7 of the Operating Agreement from amounts otherwise payable to the
holders of Class B Securities pursuant to Section 5.1 of the Operating
Agreement.

The Investors shall have the right to control, defend and/or settle any Action
or Company Claim and shall have the right to employ their own counsel in
connection therewith; provided that, the Investors agree that, without the prior
written consent of the Purchaser, which shall not be unreasonably withheld,
neither the Investors nor any of their respective Affiliates or subsidiaries
will settle, compromise or consent to the entry of a judgment in any pending or
threatened claim, action or proceeding in respect of which indemnification has
been or could be sought under the indemnification provisions hereof (whether or
not any other Indemnified Person is an actual or potential party to such claim,
action or proceeding) unless such settlement, compromise or consent includes an
unconditional release in form and substance reasonably satisfactory to the
Company from all liability arising out of such claim, action or proceeding.

(g) At, or promptly following the Closing, if requested by the Purchaser, the
Company agrees to pay to Parnassus Holdings II, LLC an amount equal to $15
million in cash by wire transfer of immediately available funds.

 

11



--------------------------------------------------------------------------------

5. Investment Representations. Each of the Investors, severally and not jointly,
and the Purchaser hereby represents and warrants that:

(a) Subject to any assignment of its rights and obligations hereunder, such
Party is acquiring the Purchased Securities purchased hereunder or acquired
pursuant hereto for its own account with the present intention of holding such
securities for purposes of investment, and it has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws.

(b) Such Party understands that the Purchased Securities will not be registered
under the Securities Act or the securities laws of any state and must be held
indefinitely unless subsequently registered under the Securities Act and any
applicable state securities laws or unless an exemption from such registration
becomes or is available.

(c) Such Party is an “accredited investor”, as defined under Rule 501(a)
promulgated under the Securities Act.

(d) Such Party is an entity duly organized and validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation.

(e) Such Party has all requisite power and authority to execute and deliver this
Agreement and any Ancillary Document to which it is a party and the transactions
contemplated hereby and thereby.

(f) Such Party has taken all action as and in the manner required by law, its
governing documents or otherwise to authorize the execution, delivery and
performance of this Agreement and any Ancillary Document to which it is a party
and the transactions contemplated hereby and thereby.

(g) The execution and delivery of this Agreement and the other Ancillary
Documents to which it is a party do not, and the consummation of the
transactions contemplated hereby and thereby will not, conflict with or result
in a breach of the terms, conditions or provisions of, constitute a default
under, result in a violation of, or require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or government body (other than obtaining requisite Bankruptcy Court, HSR Act or
other approvals contemplated by the Master Disposition Agreement) pursuant to
(i) any provisions of the organizational documents of such Party, (ii) any
material terms of any material contract or commitment of any kind or character
to which such Party is a party or by which it or its property may be bound, or
(iii) any law, regulation, rule, judgment or order applicable to such Party or
its property except, in the case of subclauses (ii) and (iii) above, for any
conflict, result, default, right or other requirement that could not reasonably
be expected to have a material adverse effect on the transactions contemplated
hereby.

 

12



--------------------------------------------------------------------------------

(h) This Agreement and the other Ancillary Documents to which the Purchaser or
any Investors is a party each constitutes or, when executed shall constitute,
the valid and binding obligation of such Party, enforceable in accordance with
its terms except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
and subject to the availability of equitable remedies.

(i) Such Party has not employed any finder, broker, agent or other intermediary
in connection with the origin, negotiation, execution or performance of this
Agreement or the purchase of the Purchased Securities hereunder for which the
Company would be liable.

6. Covenants of the Purchaser.

(a) The Purchaser shall (i) execute and deliver in accordance with Section 2(e)
the Ancillary Documents to which it is a party and such other documents,
certificates, agreements and other writings and (ii) take such other actions, in
each case, as may be necessary or reasonably requested by the Company in order
to consummate or implement expeditiously the Transactions in accordance with the
terms of this Agreement and the Ancillary Documents.

(b) Upon the terms and subject to the conditions of this Agreement, the
Purchaser will use its commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable consistent with applicable law to consummate and make effective in
the most expeditious manner practicable the Transactions, including using
commercially reasonable efforts to cause all conditions precedent hereunder to
be satisfied.

(c) The Purchaser shall use its commercially reasonable efforts to obtain all
necessary consents, waivers, authorizations and approvals of all Governmental
Authorities and of all other Persons, if any, required in connection with the
execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party in accordance with its agreements under
Section 9.13 of the Master Disposition Agreement.

7. Covenants of the Investors. Each of the Investors hereby agrees as follows:

(a) Such Investor shall (i) execute and deliver in accordance with Section 2(f)
the Ancillary Documents to which it is a party and such other documents,
certificates, agreements and other writings and (ii) take such other actions, in
each case, as may be necessary or reasonably requested by the Company in order
to consummate or implement expeditiously the Transactions in accordance with the
terms of this Agreement and the Ancillary Documents.

 

13



--------------------------------------------------------------------------------

(b) Upon the terms and subject to the conditions of this Agreement, such
Investor will use its commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things necessary, proper
or advisable consistent with applicable law to consummate and make effective in
the most expeditious manner practicable the Transactions, including using
commercially reasonable efforts to cause all conditions precedent hereunder to
be satisfied.

(c) Such Investor shall use its commercially reasonable efforts to obtain all
necessary consents, waivers, authorizations and approvals of all Governmental
Authorities and of all other Persons, if any, required in connection with the
execution, delivery and performance of this Agreement and the Ancillary
Documents to which it is a party consistent with the agreements under
Section 9.13 of the Master Disposition Agreement.

8. Covenants of the Purchaser and each of the Investors.

(a) The Purchaser and the Investors agree as soon as practicable following
execution of the Agreement to meaningfully consult with each other and work in
good faith using commercially reasonable efforts to determine an organizational
structure for the Company as may be mutually agreed, including substituting for
the Company a limited liability company or companies, or similar vehicle or
vehicles, organized in foreign jurisdiction (an “Alternative Vehicle”)
reasonably acceptable to the parties. Unless the Purchaser and Investors
otherwise agree (i) the Alternative Vehicle will be an entity formed under the
laws of Luxembourg substituted for the Company and treated as a partnership for
U.S. federal income tax purposes (without limits on publicly traded partnership
status) and (ii) a U.S. entity treated as an association taxable as a
corporation for U.S. purposes shall be owned by the Alternative Vehicle for the
purpose of holding the U.S. portion of the Company Business, and a non-U.S.
entity treated as an association taxable as a corporation for U.S. purposes
shall be owned by the Alternative Vehicle for the purpose of holding the
non-U.S. portion of the Company Business. The parties agree to negotiate in good
faith the governing and capitalization documents for the Alternative Vehicle
reflecting the terms set forth in the Operating Agreement to the greatest extent
possible taking into account the entity type and jurisdiction of such Company,
but in no event shall such governing and capitalization documents deviate from
the terms of the Operating Agreement in a manner that could be adverse to the
Investors or to the Purchaser, and such documents shall be substituted in place
of the Operating Agreement.

(b) In order to facilitate an expeditious Closing, the Purchaser and the Company
agree to cooperate and use as much of the work as possible that has been
completed by the Purchaser and Delphi prior to the date hereof with respect to
transitioning the GM Business to the Purchaser.

(c) The Purchaser and each of the Investors agree to cooperate and meaningfully
consult with each other as to the structure of a 90 day restructuring team for
the Company and shall designate the members thereof subject to the Purchaser’s
prior approval.

 

14



--------------------------------------------------------------------------------

(d) The Purchaser and each of the Investors agree to amend the Operating
Agreement prior to or at the time of Closing in order to admit the Pension
Benefit Guaranty Corporation (the “PBGC”) or its designee as a non-voting member
of the Company with an economic interest in such amount as agreed by the
Purchaser and the PBGC in the Waiver and Release Agreement, by and among General
Motors Company, Motors Liquidation Company and the Pension Benefit Guaranty
Corporation (the “PBGC Interest”). The PBGC Interest will be issued to the
Purchaser or the PBGC (at the direction of the Purchaser) for no additional
consideration (it being acknowledged that the Class A Purchase Price shall not
be changed as a result thereof and that the rights to distributions for the
Class B Securities contained in the Operating Agreement shall not be impacted by
such amendment). The PBGC Interest shall have no voting rights other than the
right to consent to any amendments to the Operating Agreement that may
disproportionately impact the PBGC in its capacity as an equity owner as
compared to any other Member and other rights agreed to by the Purchaser and
Investors, in each case in their sole discretion.

9. Conditions to the Obligations of the Purchaser. The obligation of the
Purchaser to purchase and pay for the Class A Securities at the Closing and the
other obligations of the Purchaser hereunder required to be performed on the
Closing Date shall be subject to the satisfaction (or waiver by the Purchaser)
as of the Closing Date of the following conditions:

(i) The Master Disposition Agreement shall be in full force and effect and all
conditions to the obligations of the Company under the Master Disposition
Agreement (other than Section 10.4.6 thereof) shall have been satisfied or, with
the consent of the Purchaser, waived pursuant to the terms thereof, and the
acquisition contemplated by the Master Disposition Agreement shall be
consummated concurrently with the Closing.

(ii) The Purchaser shall have received the closing deliveries described in
Section 2(f) (other than Section 2(f)(i)) and Section 2(g) hereof and each
agreement included therein is in full force and effect.

(iii) The representations and warranties of the Company and the Investors
contained in this Agreement shall have been true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality,
material adverse effect or similar qualifications) when made and as of the
Closing Date as though made on and as of the Closing Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct on and
as of such earlier date), except where the failure to be so true and correct
does not constitute, and would not reasonably be expected to constitute,
individually or in

 

15



--------------------------------------------------------------------------------

the aggregate, a material adverse effect on the Company’s or the Investor’s, as
applicable, ability to consummate the transactions contemplated by this
Agreement.

(iv) The Company, its subsidiaries and the Investors shall have performed or
complied in all material respects with all obligations and covenants required by
this Agreement to be performed or complied with by the Company, its subsidiaries
and the Investors by the Closing Date.

(v) There shall not be in effect any Governmental Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby.

(vi) Any applicable waiting period under the HSR Act shall have expired or have
been terminated and the Purchaser, each of the Investors and the Company shall
have obtained all necessary consents, waivers, authorizations and approvals of
all Governmental Authorities required in connection with the execution, delivery
and performance of this Agreement and the Ancillary Documents or the
consummation of the Transactions.

(vii) The Investors shall be ready, willing and able to purchase the Class B
Securities and Notes and to perform their obligations pursuant to the terms of
the Senior Loan Documents, as applicable, concurrently with the purchase of the
Class A Securities by the Purchaser.

10. Conditions to the Obligations of the Investors. The obligation of each of
the Investors to purchase and pay for the Class B Securities at the Closing and
the other obligations of each of the Investors hereunder required to be
performed on the Closing Date shall be subject to the satisfaction (or waiver by
the Required Investors) as of the Closing Date of the following conditions:

(i) The Master Disposition Agreement shall be in full force and effect and all
conditions to the obligations of the Company under the Master Disposition
Agreement shall have been satisfied or shall be satisfied concurrently with the
Closing or, with the consent of the Company, waived pursuant to the terms
therein, and the acquisition contemplated by the Master Disposition Agreement
shall be consummated concurrently with the Closing.

(ii) The Investors shall have received, as applicable, the closing deliveries
described in Section 2(e) (other than Section 2(e)(i)) hereof and each agreement
included therein is in full force and effect.

(iii) The representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct (disregarding all qualifications and
exceptions contained therein relating to materiality, material adverse effect or
similar qualifications) when made and as of the Closing Date as

 

16



--------------------------------------------------------------------------------

though made on and as of the Closing Date (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct on and as of
such earlier date), except where the failure to be so true and correct would not
have a material adverse effect on the Purchaser’s ability to consummate the
transactions contemplated by this Agreement.

(iv) The Purchaser shall have performed or complied in all material respects
with all obligations and covenants required by this Agreement to be performed or
complied with by the Purchaser by the Closing Date.

(v) There shall not be in effect any Governmental Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby.

(vi) Any applicable waiting period under the HSR Act shall have expired or have
been terminated and the Purchaser, each of the Investors and the Company shall
have obtained all necessary consents, waivers, authorizations and approvals of
all Governmental Authorities required in connection with the execution, delivery
and performance of this Agreement and the Ancillary Documents or the
consummation of the Transactions.

(vii) The Purchaser shall be ready, willing and able to purchase the Class A
Securities and perform its obligations pursuant to the terms of the Senior Loan
Documents, concurrently with the purchase of the Class B Securities by the
Investors.

11. Conditions to the Obligations of the Company. The obligation of the Company
to sell the Purchased Securities and the other obligations of the Company and
its subsidiaries hereunder required to be performed on the Closing Date shall be
subject to the satisfaction (or waiver by the Company) as of the Closing Date of
the following conditions:

(i) The Master Disposition Agreement shall be in full force and effect and all
conditions to the obligations of the Company under the Master Disposition
Agreement shall have been satisfied or shall be satisfied concurrently with the
Closing or, with the consent of the Company, waived pursuant to the terms
therein, and the acquisition contemplated by the Master Disposition Agreement
shall be consummated concurrently with the Closing.

(ii) The Company shall have received the closing deliveries described in
Section 2(e) hereof and each agreement included therein shall be in full force
and effect.

(iii) The representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct (disregarding all

 

17



--------------------------------------------------------------------------------

qualifications and exceptions contained therein relating to materiality,
material adverse effect or similar qualifications) when made and as of the
Closing Date as though made on and as of the Closing Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall be true and correct on and
as of such earlier date), except where the failure to be so true and correct
would not have a material adverse effect on the Purchaser’s ability to
consummate the transactions contemplated by this Agreement.

(iv) There shall not be in effect any Governmental Order by a Governmental
Authority of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby.

(v) The Purchaser shall have performed or complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by such parties by the Closing Date.

12. Support Amount Adjustment.

(a) Prior to the Closing Date, in accordance with the Liquidity Support
Agreement, Delphi shall provide the Purchaser and the Investors with an estimate
of: (i) the Net Funding Amount (as defined below) provided by the Purchaser
under the Liquidity Support Agreement after August 17, 2009 until the Closing
Date (“LSA Support Amount”); and (ii) amounts funded from the Borrowing Base
Cash Collateral Account and the Incremental Borrowing Base Cash Collateral
Account on or after August 1, 2009 pursuant to the Accommodation Agreement until
the Closing Date, in each case of clauses (i) and (ii) above, such amounts will
be limited to those allocable to and used in support of operations that will be
acquired by the Company pursuant to the Master Disposition Agreement (but not,
for the avoidance of doubt, amounts allocable to and used in support of other
operations, including those to be acquired by the Purchaser) (the sum of all the
foregoing, the “Estimated Support Amount”). In calculating the Estimated Support
Amount, (i) to the extent that proceeds from Foreign Dividends (as defined in
the Liquidity Support Agreement) are received by Delphi, such proceeds will be
treated for purposes of this paragraph as being offset by the Net Funding Amount
provided pursuant to the Liquidity Support Agreement from August 1, 2009 until
August 17, 2009 and (ii) if any proceeds from such Foreign Dividends remain
after satisfying the requirements of the immediately preceding clause (i), then
such remaining amount shall be a reduction to the Estimated Support Amount and
the Actual Support Amount (as defined below). The LSA Support Amount shall,
under no circumstances, exceed $100 million for purposes of this Agreement. “Net
Funding Amount” shall mean amounts funded less amounts repaid during the
applicable period, plus the opening balance of Tranche C Available Funds (as
defined in the Liquidity Support Agreement) on the starting date of the
applicable period less the closing balance of Tranche C Available Funds on the
ending date of the applicable period.

 

18



--------------------------------------------------------------------------------

(b) The Class A Purchase Price payable at Closing will be decreased by the
Estimated Support Amount. Within thirty (30) days following the Closing Date,
the Company will deliver to the Purchaser and the Required Investors a detailed
statement of the actual amounts funded in accordance with Section 12(a) above on
the Closing Date (the “Actual Support Amount”). The Actual Support Amount shall
be conclusive and binding upon the parties unless, within ten (10) days after
delivery, the Purchaser or the Required Investors notify the Company in writing
that either party disputes such calculation. If either party so disputes, the
Company shall (i) permit such disputing party and/or its agents, at the
disputing party’s expense, to audit the Company’s books and records relating to
Actual Support Amount, and (ii) reasonably cooperate with the disputing party
and its agents in any such audit activities in a timely manner. The parties
shall in good faith attempt to resolve any dispute and, if the parties so
resolve all disputes, such agreed amount shall be the Actual Support Amount
binding on the parties. If the parties do not reach agreement in resolving such
dispute, the parties shall submit the dispute to a mutually satisfactory
independent accounting firm for resolution, whose resolution shall be conclusive
and binding on the parties.

(c) Upon final determination of the Actual Support Amount, if (i) the Actual
Support Amount is less than the Estimated Support Amount, then the Purchaser
shall promptly, but no later than five (5) business days after such final
determination, pay the amount of such difference to the Company and (ii) the
Actual Support Amount is greater than the Estimated Support Amount, then the
Company shall promptly, but no later than five (5) business days after such
final determination, pay the amount of such difference to the Purchaser.

13. Legend. If certificated, each certificate for Restricted Securities shall be
imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER ANY STATE
SECURITIES LAWS, AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT
OR AN EXEMPTION FROM REGISTRATION THEREUNDER AND COMPLIANCE WITH APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED IN THAT CERTAIN AMENDED
AND RESTATED OPERATING AGREEMENT OF DIP HOLDCO 3, LLC (THE “COMPANY”), DATED AS
OF [                    ], 2009, AS AMENDED AND MODIFIED FROM TIME TO TIME,
AMONG THE COMPANY AND CERTAIN OTHER PARTIES THERETO. A COPY OF SUCH AGREEMENT
SHALL BE FURNISHED BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST AND
WITHOUT CHARGE.”

 

19



--------------------------------------------------------------------------------

14. Miscellaneous.

(a) Remedies. The Parties shall have all rights and remedies set forth in this
Agreement and the other Ancillary Documents and all of the rights that the
Parties have under applicable law. The Parties hereto agree and acknowledge that
money damages may not be an adequate remedy for any breach of the provisions of
this Agreement and that any Person having any rights under this Agreement may in
its sole discretion apply to any court of law or equity of competent
jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

(b) Termination.

(i) This Agreement may be terminated at the election of either the Purchaser or
the Required Investors upon the termination of the Master Disposition Agreement,
provided that if terminated by the Purchaser, the Purchaser is not and was not
immediately prior the termination of the Master Disposition Agreement in breach
or default of any of its obligations hereunder or under the Master Disposition
Agreement, or if terminated by the Required Investors, the Investors and the
Company are not and were not immediately prior the termination of the Master
Disposition Agreement in breach or default of any of their respective
obligations hereunder or under the Master Disposition Agreement.

(ii) In the event of termination by the Purchaser or the Required Investors,
prompt written notice thereof shall be delivered to the other Parties and this
Agreement shall forthwith become null and void and there shall be no liability
on the part of any Party except for the provisions of Section 14(a) (Remedies),
this Section 14(b) (Termination), Section 14(c) (Expenses), Section 14(d) (Press
Releases), Section 14(e) (Notices), Section 14(m) (Governing Law), Section 14(n)
(Jurisdiction and Venue), Section 14(o) (Notice of Process) and Section 14(p)
(Waiver of Jury Trial).

(c) Expenses. Except as otherwise provided herein, each Party shall bear its own
expenses incurred by, or on behalf of, such Party in connection with the
preparation, negotiation, execution and delivery of this Agreement and the
Ancillary Documents to which the Purchaser is party and the satisfaction of the
conditions precedent to the consummation of the transactions contemplated by
this Agreement.

(d) Press Releases. Each of the Company, the Required Investors and the
Purchaser will consult with each other before issuing, and provide the other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated hereby or by the Master
Disposition Agreement.

 

20



--------------------------------------------------------------------------------

(e) Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written
instrument and shall be deemed to have been duly given when delivered in person,
by telecopy, by facsimile, by nationally-recognized overnight courier, or by
first class registered or certified mail, postage prepaid, addressed to such
party at the address set forth below or such other address as may hereafter be
designated in writing by the addressee as follows:

if to the Company, to the address set forth below:

DIP Holdco 3, LLC

c/o Elliott Management Corporation

712 Fifth Avenue

New York, NY 10019

With copies to:

Silver Point Capital, L.P.

Two Greenwich Plaza

Greenwich, Connecticut 06830

Attn: Michael Gatto

Tel.: 203-542-4031

Fax: 203-542-4131

and

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn: Glenn E. Siegel

Charles I. Weissman

Scott M. Zimmerman

Tel: (212) 698-3500

Fax: (212) 698-3599

and

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Marc A. Abrams, Esq.

Maurice M. Lefkort, Esq.

Tel.: (212) 728-8000

Fax: (212) 728-8111

 

21



--------------------------------------------------------------------------------

if to the Purchaser, to the addresses set forth below:

General Motors Company

767 Fifth Avenue

14th Floor

New York, NY 10153

Attn: Director of Business Development

Fax: (212) 418-3623

and

General Motors Company

300 GM Renaissance Center

Detroit, MI 48265

Attn: General Counsel

Fax: (313) 665-4960

if to the Elliott, to the addresses set forth below:

Elliott Associates, L.P.

c/o Elliott Management Corporation

712 Fifth Avenue

New York, NY 10019

With copies to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attn: Glenn E. Siegel

Charles I. Weissman

Scott M. Zimmerman

Tel: (212) 698-3500

Fax: (212) 698-3599

if to the Silver Point, to the addresses set forth below:

Silver Point Capital Fund, L.P.

Silver Point Capital Offshore Fund, Ltd.,

c/o Silver Point Capital, L.P.

Two Greenwich Plaza

Greenwich, Connecticut 06830

Attn: Michael Gatto

Tel.: 203-542-4031

Fax: 203-542-4131

 

22



--------------------------------------------------------------------------------

With copies to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Marc A. Abrams, Esq.

Maurice M. Lefkort, Esq.

Tel.: (212) 728-8000

Fax: (212) 728-8111

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by telecopy
or facsimile, on the date of such delivery, (b) in the case of
nationally-recognized overnight courier, on the next Business Day and (c) in the
case of mailing, on the third Business Day following such mailing if sent by
certified mail, return receipt requested.

(f) Successors and Assigns.

(i) All covenants and agreements in this Agreement by or on behalf of any of the
parties hereto will bind and inure to the benefit of the respective successors
and assigns of the parties hereto whether so expressed or not. Neither this
Agreement nor any right, remedy, obligation or liability arising hereunder or by
reason hereof shall be assignable by any party hereto except that (A) the
Investors may assign their respective rights and obligations, in whole or in
part, hereunder (x) to their Affiliates (provided that such Investor shall
remain obligated to perform its obligations hereunder to the extent not
performed by such Affiliates) and (y) and as set forth in Section 14(f)(ii) and
(B) the Purchaser may assign its rights and obligations to its Affiliates
provided that the Purchaser shall remain obligated to perform its obligations
hereunder to the extent not performed by such Affiliates. Notwithstanding the
foregoing, no assignment of the Investors’ obligations to make commitments under
the Senior Loan Documents may be made pursuant to Section 14(f)(i)(A)(x) unless
the Investor either provides the Company with a guarantee reasonably
satisfactory to the Purchaser or such Affiliate qualifies as an Additional
Lender (as defined below).

(ii) The Investors reserve the right and intend, prior to and after the closing
of the transactions contemplated hereby, to syndicate all or a portion of their
respective obligations to purchase Class B Securities and Notes and to provide a
portion of the first lien credit facility pursuant to the Senior Loan Documents
(collectively, the “Financings”) to one or more Additional Lenders. “Additional
Lenders” shall mean (A) with respect to assignees of the Investors’ obligation
to enter into the Senior Loan Documents, (w) any lender under the DIP Agreement
as of the date hereof, (x) a commercial bank having total assets in excess of
$1,000,000,000, (y) a finance company, insurance company or other financial
institution or fund, in each case reasonably acceptable to the Purchaser,

 

23



--------------------------------------------------------------------------------

which in the ordinary course of business extends credit of the type contemplated
herein and has total assets in excess of $200,000,000 and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of the
Code or Section 406 of ERISA, and (z) any other Person reasonably satisfactory
to the Purchaser; and (B) with respect to assignees of the Investors’ obligation
to purchase Class B Securities and Notes, any Person. Each of Elliott and Silver
Point shall (1) remain obligated to perform its obligation to purchase Class B
Securities and Notes hereunder to the extent not performed by an Additional
Lender at the Closing to which either of Elliott or Silver Point, as applicable,
assigned such purchase obligations and (2) should any such Additional Lender
fail to enter into the Senior Loan Documents at Closing, increase their
commitments under the Senior Loan Documents by the commitment assigned to such
Additional Lender, ratably among Elliott and Silver Point based on their
commitments under the Senior Loan Documents. For the avoidance of doubt, upon
the Closing, the Investors’ obligations hereunder with respect to assignments
properly made under this Section 14(f) shall terminate and any assignments
following Closing of Class B Securities and Notes and rights and obligations
under the Operating Agreement, Note Documents and Senior Loan Documents shall be
governed by the assignment provisions thereunder, rather than under this
Agreement.

(iii) At least two (2) business days prior to the Closing Date, the Investors
shall provide to the Company a true and correct list of (1) all Persons who have
agreed to purchase Class B Securities and/or Notes and to provide a portion of
the first lien credit facility pursuant to the Senior Loan Documents in
accordance with Section 14(f)(ii) above indicating opposite each name the name
and address of such Person, the number of Class B Securities, the principal
amount of Notes to be purchased and the principal amount of loans to be provided
pursuant to the Senior Loan Documents and (2) all DIP Lenders to receive cash
under the Assignment Agreement setting forth opposite each name the amount of
cash to be received and wire instructions.

(iv) Except as provided in Section 4(f), nothing in this Agreement shall create
or be deemed to create any third party beneficiary rights in any person or
entity not a party to this Agreement.

(g) Consent to Amendments. Except as otherwise expressly provided herein, the
provisions of this Agreement may be amended and the Company may take any action
herein prohibited, or omit to perform any act herein required to be performed by
it, only if the Company has obtained the written consent of the Purchaser and
the Required Investors. No other course of dealing between the Company, the
Investors and the Purchaser or any delay in exercising any rights hereunder
operate as a waiver of any rights of the Purchaser or Investors.

 

24



--------------------------------------------------------------------------------

(h) Obligations of Investors Several. The obligations of the Investors hereunder
to purchase the Class B Securities, to provide the Company with the credit
facilities contemplated by the Senior Loan Documents, to purchase the Notes in
accordance with the Note Documents and to comply with the other covenants
hereunder are several and not joint. The failure of any Investor to comply with
its obligations hereunder shall not relieve any other Investor of its
corresponding obligation to do so, and (except as provided in Section 14(f) with
respect to Assignees) no Investor shall be responsible for the failure of any
other Investor to comply with its obligations hereunder.

(i) Survival of Representations and Warranties. All representations and
warranties contained herein or made in writing by any party in connection with
this Agreement shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby, regardless of any
investigation made by the Purchaser or the Investors or on their behalf.

(j) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

(k) Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement and the other Ancillary Documents to which the Purchaser and each of
the Investors is a party embody the complete agreement and understanding among
the parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, that may have related to the subject matter hereof in
any way.

(l) Counterparts. This Agreement may be executed in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.

(m) Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflicting provision or rule (whether of the
State of New York, or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of New York to be applied. In furtherance of
the foregoing, the internal law of the State of New York will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.

(n) Jurisdiction and Venue.

 

25



--------------------------------------------------------------------------------

(i) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any New York state
court sitting in New York county or federal court of the United States of
America sitting in New York county, and any appellate court presiding thereover,
in any action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereunder or thereunder or for recognition or
enforcement of any judgment relating thereto, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York state
court or, to the extent permitted by law, in any such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(ii) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it or he
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereunder or thereunder in any state or federal court sitting in
New York county. Each of the parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(o) Notice of Process. The parties hereto further agree that the notice of any
process required by any such court in the manner set forth in Section 14(e)
shall constitute valid and lawful service of process against them, without the
necessity for service by any other means provided by law.

(p) Waiver of Jury Trial. THE COMPANY, THE PURCHASER AND THE INVESTORS HEREBY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS AGREEMENT OR THE VALIDITY, PROTECTION, INTERPRETATION OR ENFORCEMENT
THEREOF. THE COMPANY, THE PURCHASER AND THE INVESTORS AGREE THAT THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND WOULD NOT ENTER INTO THIS
AGREEMENT IF THIS SECTION WERE NOT PART OF THIS AGREEMENT.

(q) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

* * * * *

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first above written.

 

INVESTORS: SILVER POINT CAPITAL FUND, L.P. By:  

Silver Point Capital General Partner,

L.L.C., its general partner

By:  

/s/ M. Gatto

Name:   Title:  

 

SILVER POINT CAPITAL OFFSHORE FUND, LTD. By:  

Silver Point Capital, L.P., its

Investment Manager

By:  

/s/ M. Gatto

Name:   Title:   ELLIOTT ASSOCIATES, L.P. By:  

Elliott Capital Advisors, L.P., as

General Partner, by Braxton

Associates Inc., as General Partner

By:  

/s/ Elliott Greenberg

Name:   Elliot Greenberg Title:   Vice President

 

27



--------------------------------------------------------------------------------

PURCHASER: GENERAL MOTORS COMPANY By:  

/s/ Walter G. Borst

Name:   Walter G. Borst Title:   Treasurer COMPANY: DIP HOLDCO 3, LLC By:  

/s/ Dave Miller

Name:   Dave Miller Title:   Manager DIP HOLDCO 3, LLC By:  

/s/ Michael Gatto Dave Miller

Name:   Michael Gatto Title:   Manager

 

28



--------------------------------------------------------------------------------

SCHEDULE I

EQUITY INVESTMENT COMMITMENT

 

Purchaser

   Number
of
Class A
Membership
Interests    Number
of
Class B
Membership
Interests    Aggregate
Purchase Price

Silver Point Capital Fund, L.P.

   0    63,101    $ 63,101,000

Silver Point Capital Offshore Fund, Ltd.

   0    114,149    $ 114,149,000

Elliott Associates, L.P.

   0    177,250    $ 177,250,000

General Motors Company

   1,750,000    0    $ 1,750,000,000,           
 
 
  subject to
adjustment in
accordance
with Section 12

TOTAL:

   1,750,000    354,500   

COMMITMENTS UNDER SENIOR LOAN DOCUMENTS

 

Lender

   Total Commitment

Silver Point Capital Fund, L.P.

   $ 89,000,000

Silver Point Capital Offshore Fund, Ltd.

   $ 161,000,000

Elliott Associates, L.P.

   $ 250,000,000

Total

   $ 500,000,000

COMMITMENTS UNDER NOTE DOCUMENTS

 

Lender

   Total Commitment

Silver Point Capital Fund, L.P.

   $ 7,298,000

Silver Point Capital Offshore Fund, Ltd.

   $ 13,202,000

Elliott Associates, L.P.

   $ 20,500,000

Total

   $ 41,000,000

 

29



--------------------------------------------------------------------------------

SCHEDULE II

Capitalization

(Post-Closing)

1,750,000 Class A Membership Interests

354,500 Class B Membership Interests

Membership Interests to be issued to PBGC described in Section 8(d)

 

30



--------------------------------------------------------------------------------

EXHIBIT A

OPERATING AGREEMENT

 

31



--------------------------------------------------------------------------------

EXHIBIT B

SENIOR LOAN DOCUMENTS

 

32



--------------------------------------------------------------------------------

EXHIBIT C

NOTE DOCUMENTS

 

33